              Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

 LILIA FAVELA,                    §
                                  §
      Plaintiff,                  §
                                  §
 v.                               §                            Cause No.
                                                               Cause No. 3:19-cv-0061
                                                                         3:19-cv-00061
                                  §
 SWIFT TRANSPORTATION CO. OF §
 ARIZONA, LLC, WALMART, INC., and §
 MICHAEL “MIKE” MALDONADO,        §
                                  §
      Defendants.                 §
                                  §

     DEFENDANT SWIFT TRANSPORTATION CO. OF ARIZONA, LLC’S NOTICE OF REMOVAL

        Pursuant to sections 1332, 1441, and 1446, Title 28 of the United States Code, SWIFT

TRANSPORTATION CO. OF ARIZONA, LLC (“Swift”) respectfully files this Notice of

Removal, removing Cause No. 2018DCV4482 from the 327th Judicial District Court of El Paso

County, Texas to the United States District Court for the Western District of Texas, El Paso

Division.

                                      I.      PROCEDURAL HISTORY

1.      On December 27, 2018, Plaintiff Lilia Favela (“Plaintiff”) filed her Original Petition in the

327th Judicial District Court of El Paso County, Texas, Cause No. 2018DCV4482, styled Lilia

Favela v. Swift Transportation Co. of Arizona, LLC, Walmart, Inc., and Michael “Mike”

Maldonado, based on a September 27, 2017 incident in El Paso, Texas, which allegedly resulted

in injuries to Plaintiff. See Ex. A, Pl.’s Orig. Pet. § III.

2.      Plaintiff filed her Supplemental Petition of January 9, 2019 on January 9, 2019. See Ex. A,

Pl.’s Supp. Pet. Plaintiff alleges she was a Swift employee on the date of the incident and was on

Walmart premises in the course and scope of her employment when she opened a Walmart trailer

                                                     1
              Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 2 of 9



door that was off its rollers, so Plaintiff’s husband and two Walmart employees lifted the door

until they purportedly heard it catch at the top. Id. at § III. Plaintiff then walked into the trailer,

and the trailer door fell and hit her head as she was walking out. Id.

3.      Plaintiff brought causes of action based on premises liability, negligence, gross negligence,

and vicarious liability against Walmart Id. at § V-VII. Plaintiff also brought negligence and

vicarious liability claims against Swift and brought a negligence claim against her supervisor,

Michael “Mike” Maldonado (“Mr. Maldonado”). Id. at § VI, VIII.

4.      Plaintiff seeks damages for past and future medical expenses and care; past and future loss

of earning capacity; loss of performance of household duties; past and future pain and suffering;

past and future mental pain and anguish; past and future impairment; and past and future

disfigurement in excess of $1,000,000.00. Id. at § IX.

5.      In her Supplemental Petition, Plaintiff alleges she is a resident of El Paso, County Texas.

See Ex. A, Pl.’s Supp. Pet. at § II.

6.      Plaintiff also alleges Swift is an Arizona corporation doing business in Texas. Id. Plaintiff

also alleges Walmart is a Delaware corporation doing business in Texas. Id.

7.      Plaintiff also alleges Mr. Maldonado, who remains to be served, is a resident of El Paso

County, Texas. Id. Mr. Maldonado’s citizenship may be disregarded for purposes of diversity

jurisdiction, as set forth below.

8.      Swift now timely removes this case to federal court.

                                    II.    GROUNDS FOR REMOVAL

9.      Subject matter jurisdiction exists in this case pursuant to section 1332 and, therefore,

removal of the case to this Court is proper because the amount in controversy is in excess of

$75,000.00 and diversity exists among the parties; as Mr. Maldonado was improperly joined, his



                                                  2
               Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 3 of 9



citizenship may be disregarded for purposes of diversity jurisdiction, as set forth in section III

below.

      A. The Amount in Controversy Exceeds $75,000.00

10.      Pursuant to section 1332, the amount in controversy must exceed the sum or value of

$75,000.00. See 28 U.S.C. §1332(a).

11.      Plaintiff alleges she seeks to recover in excess of $1,000,000.00. Pl.’s Supp. Pet. § IX.

Therefore, the amount in controversy requirement is satisfied for purposes of diversity jurisdiction.

See 28 U.S.C. §1332(a).

      B. Complete Diversity Exists Among the Parties

12.      Diversity of citizenship is assessed at the time the action is filed. Freeport-McMoRan, Inc.

v. K N Energy, Inc., 498 U.S. 426, 428 (1991).

13.      The citizenship of an individual is based on the individual’s domicile. Coury v. Prot, 85

F.3d 244, 250 (5th Cir. 1996). The citizenship of a corporation is its state of incorporation and the

state in which it has its principal place of business. 28 U.S.C. § 1332(c)(1). The citizenship of a

limited liability company is determined by the citizenship of each of its members. Harvey v. Gray

Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

14.      Here, Plaintiff, an individual, is a citizen of the State of Texas.

15.      Swift Transportation Co. of Arizona, LLC’s citizenship is determined by the citizenship of

its sole member, Swift Transportation Company, which is not a defendant in this suit. Swift

Transportation Company is a Delaware corporation with its principal place of business at 2200

South 75th Avenue, Phoenix, Arizona 85043. Swift Transportation Company is a citizen of the

States of Delaware and Arizona under section 1332(c)(1). Accordingly. Swift Transportation Co.

of Arizona, LLC is also a citizen of the States of Delaware and Arizona.



                                                    3
             Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 4 of 9



16.    Under section 1332(c)(1), Walmart is a citizen of the States of Delaware and Arkansas for

diversity purposes because it is a corporation incorporated in Delaware with its principal place of

business at 702 SW 8th Street, Bentonville, Arkansas 72716.

17.    Mr. Maldonado’s citizenship may be disregarded for diversity purposes because Plaintiff

improperly joined him in this lawsuit for the sole purpose of destroying diversity, as it is facially

apparent there is no basis by which Plaintiff can recover against Mr. Maldonado.

      III.    PLAINTIFF IMPROPERLY JOINED MR. MALDONADO FOR THE SOLE PURPOSE OF
                               DEFEATING DIVERSITY JURISDICTION

18.    A plaintiff cannot improperly join a nondiverse defendant to defeat diversity. Hart v.

Bayer, 199 F.3d 239, 243 (5th Cir. 2000). A defendant has been improperly joined if the Court

finds (1) the plaintiff states a claim against a diverse defendant that he fraudulently alleges is

nondiverse, or (2) the plaintiff does not state a claim against a defendant that he properly alleges

is nondiverse. Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 199

(5th Cir. 2016).

19.    A plaintiff is unable to establish a cause of action against the nondiverse defendant if there

is no possibility of recovery by the plaintiff against the nondiverse defendant. Smallwood v. Ill.

Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004). A plaintiff lacks a possibility of recovery

against a nondiverse defendant if there is no reasonable basis for the district court to predict that

the plaintiff might be able to recover against the nondiverse defendant. Id.

20.    Whether a defendant is improperly joined may be resolved either by engaging in a Federal

Rule of Civil Procedure 12(b)(6) analysis or piercing the pleadings and conducting a summary

inquiry. Int’l Energy Ventures, 818 F.3d at 200. If the court conducts a 12(b)(6) analysis, it must

analyze the allegations of Plaintiff’s complaint under a federal pleading standard to determine there

is no possibility of recovery by the plaintiff against the nondiverse defendant. Id. (emphasis added).

                                                  4
              Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 5 of 9



The focus of the court’s analysis should not focus on the merits of the plaintiff’s case; rather it

must focus on the joinder itself. Id.

      A. There is no possibility of recovery by Plaintiff against Mr. Maldonado because Mr.
         Maldonado did not owe Plaintiff any independent duty for which he may be personally
         liable

21.     Here, Mr. Maldonado is improperly joined in the lawsuit because he did not owe any

independent duty apart from the duty owed by Swift, if any, to Plaintiff to exercise reasonable care

with respect to Plaintiff or to train or control Plaintiff. Absent any duty, no actions against Mr.

Maldonado may lie.

22.     Individual liability against an agent or employee of an entity or organization arises only

when the agent or employee owes an independent duty of reasonable care to the injured party apart

from the duty the entity or organization owes the Plaintiff. See Leitch v. Hornsby, 935 S.W.2d 114,

117 (Tex. 1996) (holding corporate officers not liable for corporate employer’s breach of duty to

provide safe workplace) (emphasis added).

23.     When there is no independent duty owed by the employee to the plaintiff, courts have

recognized joinder of the employee is improper when determining the existence of diversity

jurisdiction for purposes of removal. See Rodriguez v. Home Depot, U.S.A., Cause No. 3:14-CV-

175-PRM, ECF No. 18 at 8-11 (W.D. Tex. Sept. 11, 2014) (Martinez, J.) (unpublished) (noting

store supervisor was improperly joined when no allegation of independent duty apart from

employer’s duty appeared in pleading).

24.     Although Plaintiff cites, but does not otherwise discuss, specific theories of negligent

conduct against Mr. Maldonado, Plaintiff’s allegations against Mr. Maldonado are identical to the

allegations Plaintiff pleads against the employer, Swift. See Ex. A, Pl.’s Supp. Pet. § VIII.

Plaintiff’s vague theories of negligence against Mr. Maldonado fail to establish Plaintiff could



                                                 5
             Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 6 of 9



recover independently from Mr. Maldonado and provide no basis to assert Mr. Maldonado

committed an independent tortious act.

25.    Plaintiff seemingly tenuously posits Mr. Maldonado owed an independent duty to Plaintiff

because Plaintiff was allegedly under the direction and control of Mr. Maldonado. Pl.’s Supp. Pet.

§ III, VII. Plaintiff ignores Texas law does not impose any duty to control another’s conduct, even

if the person has the ability to do so. Nabors Drilling, Inc. v. Escoto, 288 S.W.3d 401 (Tex. 2009).

Duty to control only arises in limited situations based on the relationship between the parties, such

as between an employer and an employee. Nabors, 288 S.W.3d at 405. Employees like Mr.

Maldonado have no duty to control fellow employees like Plaintiff. Mr. Maldonado was not

Plaintiff’s employer but a mere supervisory figure. As pleaded, no such independent duty exists,

and there is no possibility Plaintiff can recover from Mr. Maldonado individually because Mr.

Maldonado had no independent duty or authority to control Plaintiff.

26.    Plaintiff was in control of her own conduct and decisions regarding walking into and out

of the Walmart trailer. Plaintiff also seemingly alleges Mr. Maldonado failed to ensure Plaintiff

did not walk into and/or out of the trailer, even after Plaintiff herself opened the trailer seal and

would have purportedly been aware the door was off the rollers. See Pl.’s Supp. Pet. § III. Mr.

Maldonado had no control over Plaintiff and her independent decisions. Plaintiff has summarily

failed to allege Mr. Maldonado owed an independent duty to Plaintiff and establish what that duty

is and how it would be independent from the duty owed by Swift. Borg v. Old Navy, LLC, No. SA-

13-CV-680-XR, 2013 U.S. Dist. LEXIS 124363, at *7 (W.D. Tex. Aug. 29, 2013) (finding

nondiverse defendant employee was improperly joined even after Plaintiff alleged he owed an

independent duty because Plaintiff did not show how the duty alleged differed from the corporate

duty owed by employer). As such, Plaintiff has not established Mr. Maldonado owed any



                                                 6
              Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 7 of 9



independent duty from which Plaintiff could recover, and Mr. Maldonado was thus improperly

joined for the sole purpose of destroying diversity.

      B. Plaintiff only pleaded conclusory allegations against Mr. Maldonado which fail to show
         he was personally involved in the conduct that caused Plaintiff’s injury

27.     For the purpose of improper joinder analysis, federal courts may find proper joinder of an

employer’s agent only when the individual employee is directly and personally involved in the

conduct that caused Plaintiff’s injuries. Guzman v. Cordero, 481 F. Supp. 2d 787, 790 (W.D. Tex.

2007) (granting remand because employee was possibly individually liable to Plaintiff because the

employee serviced the tire tread that separated causing plaintiff’s accident); contra Lyle v. 24 Hour

Fitness, USA, Inc., 2014 U.S. Dist. LEXIS 144279, at *10-11(W.D. Tex. Oct. 10, 2014) (denying

remand because employee did not have personal involvement in the child falling from the play

equipment).

28.     Plaintiff did not plead Mr. Maldonado had direct involvement in the accident or that he

engaged in conduct that led directly Plaintiff’s alleged injuries. See Ex. A, Pl.’s Supp. Pet. Instead,

Plaintiff merely offered bare-bones allegations in an attempt to connect Mr. Maldonado’s capacity

as a Swift supervisor to the incident made the basis of this suit. Specifically, the only facts Plaintiff

alleged against Mr. Maldonado are as follows: “At such time, Lilia Favela was working in the

course and scope of her employment with Defendant SWIFT and was under the direction and

control of Defendant MALDONADO.” See Ex. A, Pl.’s Supp. Pet. § III. Plaintiff never alleged

Mr. Maldonado’s actions or omissions led directly to Walmart’s trailer door falling on her head.

Neither did Plaintiff elucidate facts properly pleading how Mr. Maldonado’s alleged direction and

control resulted in the alleged injuries to Plaintiff. Plaintiff’s conclusory allegations simply do not

suffice as allegations of direct involvement for the purpose of determining improper joinder.




                                                   7
              Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 8 of 9



            IV.     PROPER VENUE AND COMPLIANCE WITH THE REMOVAL PROCEDURE

29.    Pursuant to section 1441(a), removal to this Court is proper as the district and division

embracing the place where the State action is pending.

30.    Removal of this matter to federal court is timely, as Swift has removed this matter within

thirty (30) days of being served with a copy of Plaintiff’s Supplemental Petition, the point at which

this matter became removable, see 28 U.S.C. § 1446(b), and within one year of the commencement

of this action. See id. § 1446(c)(1).

31.    Walmart, which has been properly joined and served, consents to the removal of this case

to federal court. 28 U.S.C. § 1446(b)(2)(A).

32.    Swift will properly give Plaintiff written notice of the filing of this Notice of Removal as

required by section 1446(d). Swift will also promptly file a copy of this Notice of Removal with

the District Clerk of the 327th Judicial District Court, El Paso County, Texas, Cause No.

2018DCV4482.

33.    True and correct copies of all process, pleadings, and the Orders served in the State court

action are being filed with this Notice of Removal, as required by section 1446(a). See Ex. A,

State Court Record.

                                              V.       PRAYER

34.    Accordingly, Defendant SWIFT TRANSPORTATION CO. OF ARIZONA, LLC,

pursuant to and in conformity with the requirements set forth in section 1446, respectfully removes

Cause No. 2018DCV4482 from the 327th Judicial District Court, El Paso County, Texas to the

United States District Court for the Western District of Texas, El Paso Division.



                                        <Signature page follows>



                                                   8
            Case 3:19-cv-00061 Document 1 Filed 02/14/19 Page 9 of 9



                                           Respectfully submitted,

                                           RINCON LAW GROUP, P.C.
                                           1014 North Mesa Street, Suite 200
                                           El Paso, Texas 79902
                                           (915) 532-6800 (Telephone)
                                           (915) 532-6808 (Facsimile)

                                    By:    /s/    Cindy M. Vazquez
                                           CARLOS RINCON
                                           State Bar No. 16932700
                                           CRincon@rinconlawgroup.com
                                           OSCAR A. LARA
                                           State Bar No. 24078827
                                           OLara@rinconlawgroup.com
                                           CINDY M. VAZQUEZ
                                           State Bar No. 24100497
                                           CVazquez@rinconlawgroup.com

                                           Attorneys for Swift Transportation Co. of Arizona,
                                           LLC


                                CERTIFICATE OF SERVICE

      I certify a true and correct copy of the foregoing document was served via facsimile and
via CM/ECF on all parties through their counsel of record on this 14th day of February, 2019.

                                           /s/ Cindy M. Vazquez
                                           CINDY M. VAZQUEZ




                          CONSENT TO ELECTRONIC SERVICE

        Attorneys of record for SWIFT TRANSPORTATION CO. OF ARIZONA, LLC consent
to service by electronic means pursuant to Federal Rule of Civil Procedure 5(b)(1)(E).




                                              9
